—In an action to recover damages for the negligent destruction of real property, the plaintiffs appeal from an order of the Supreme Court, Queens County (Price, J.), dated April 10, 1992, which denied their motion for summary judgment and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The subject premises, owned by the plaintiffs, were destroyed by fire in 1986. Approximately five years later, the defendant City of New York commenced an unsafe building proceeding in an effort to abate the hazardous condition which existed on the premises. In bringing the instant action, the plaintiffs claim that the defendant negligently failed to notify them of the impending destruction of the fire-ravaged structure located on the premises. However, we conclude that there is no question that the City complied with the notice provisions of the Administrative Code (see, Administrative Code of City of NY § 26-236 [b]; § 26-244 [d]). Accordingly,the Supreme Court properly awarded summary judgment to the City. Mangano, P. J., Ritter, Friedmann and Goldstein, JJ., concur.